 1 McGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare St., Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4575
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              CASE NO. 1:19-cr-072 NONE-SKO
12                                Plaintiff,
                                                            STIPULATION REGARDING
13                 v.                                       CONTINUANCE; FINDINGS AND
                                                            ORDER
14   JOSE MONGE-PONCE,
      aka Ramon Maciel-Ponce,
15    aka Jose Ponce,
16                                Defendant.
17                                             STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by
19
     and through their counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was previously set for a status conference on March 30,
21
     2020, at 1:00 p.m.
22
            2.      By this stipulation and out of an abundance of caution, the parties agree to reset the
23

24 status conference for May 18, 2020, at 1:00 p.m., in light of the COVID-19 pandemic.

25          3.      Time has been excluded to and through the trial date of June 16, 2020.
26 ////

27
     ////
28
                                                        1
29

30
     IT IS SO STIPULATED.
 1

 2 DATED:       March 16, 2020.   Respectfully submitted,
 3                                McGREGOR W. SCOTT
                                  United States Attorney
 4

 5                                /s/ Karen A. Escobar___________________
                                  KAREN A. ESCOBAR
 6                                Assistant United States Attorney
 7

 8 DATED:       March 16, 2020.
 9                                /s/ E. Marshall Hodgkins
                                  E. MARSHALL HODGKINS
10                                Counsel for Defendant Monge-Ponce
11

12
                                         ORDER
13

14
     IT IS SO ORDERED.
15

16 Dated:    March 16, 2020                            /s/   Sheila K. Oberto   .
17                                           UNITED STATES MAGISTRATE JUDGE

18

19
20

21

22

23

24

25
26

27

28
                                              2
29

30
